Title: To Thomas Jefferson from James Madison, 27 January 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            Monday 27 Jan. 1806
                            
                        
                        J. M. with respectful complts to the Presidt. suggests an attention to the last paragraph in the Rept.
                            to him concerning interpolations, lest it should not square with what was represented in the first Message agst Spanish
                            outrages on the high seas. The report was to go to the Presidt. on saturday or yesterday. A Baltimore paper has published
                            yrujo’s letter to the Dept. of State commenting on the Message, with a circular to the Diplomatic corps here; and further
                            appeals to the public may be expected. The section in Cobbet on the Amern. dispute is worth perusal. The P. will please
                            to return the letter from Gen. Gates.
                    